This is a companion case to the case of Ex parte Clyde Farrar, 74 Okla. Cr. 390, 126 P.2d 545, this day decided. For a full statement of the facts and the law applicable to the instant case, reference is made to that case. All that is said in the disposition of the Clyde Farrar case applies equally to the case of Courtney Clark Jordan, petitioner herein.
It is therefore ordered that the judgment and sentence pronounced in cause numbered 9867 in the district court in and for Oklahoma county, State of Oklahoma, so far as it affects the petitioner, Courtney Clark Jordan, be and the same is hereby vacated and set aside.
It is further ordered that the writ of habeas corpus as prayed be issued, and that the warden of the State Penitentiary at McAlester, Okla., be and is hereby commanded forthwith to deliver into the custody of the sheriff of Oklahoma county, Okla., the petitioner, Courtney Clark Jordan.
It is further ordered that the sheriff of Oklahoma county, Okla., hold the said Courtney Clark Jordan pending the disposition of the crime alleged against him in cause numbered 9867 in the district court of Oklahoma county, or until he is discharged by the making of bail, or otherwise, in accordance with the law as provided in such cases.
BAREFOOT, P. J., and DOYLE, J., concur.